Name: Regulation (EC) NoÃ 1490/2007 of the European Parliament and of the Council of 11 December 2007 repealing Council Regulation (EEC) NoÃ 954/79 concerning the ratification by Member States of, or their accession to, the United Nations Convention on a Code of Conduct for Liner Conferences Text with EEA relevance
 Type: Regulation
 Subject Matter: international affairs;  maritime and inland waterway transport
 Date Published: nan

 18.12.2007 EN Official Journal of the European Union L 332/1 REGULATION (EC) No 1490/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2007 repealing Council Regulation (EEC) No 954/79 concerning the ratification by Member States of, or their accession to, the United Nations Convention on a Code of Conduct for Liner Conferences (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Following consultation of the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EEC) No 954/79 (3) provides for requirements that Member States have to fulfil when ratifying the United Nations Convention on a Code of Conduct for Liner Conferences, or when acceding thereto. (2) The Convention on a Code of Conduct for Liner Conferences sets out an international regulatory framework for shipping conferences, in particular by means of rules on access to shares of trade by ship owners established in the territories of the State parties to the Convention, which serves mutual foreign trade. (3) Council Regulation (EC) No 1419/2006 should be 25 September 2006 (4) repealed Council Regulation (EEC) No 4056/86 of 22 December 1986 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport (5), which, inter alia, provided for an exemption from the prohibition in Article 81(1) of the Treaty in respect of shipping conferences. (4) At the end of the transition period provided for by the second paragraph of Article 1 of Regulation (EC) No 1419/2006, the prohibition in Article 81(1) of the Treaty will apply to scheduled maritime transport services and, as a consequence, shipping conferences will no longer be allowed to operate in trade to or from the ports of the Member States. (5) The Member States will therefore be prevented from fulfilling their obligations under the Convention on a Code of Conduct for Liner Conferences. From that time, Member States will no longer be in a position to ratify, approve or accede to that Convention. Regulation (EEC) No 954/79 will therefore become inapplicable and should be repealed with effect from the end of the transition period provided for in Regulation (EC) No 1419/2006, that is to say on 18 October 2008, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 954/79 shall be repealed. Article 2 This Regulation shall enter into force on 18 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 256, 27.10.2007, p. 62. (2) Opinion of the European Parliament of 10 July 2007 (not yet published in the Official Journal) and Council Decision of 22 November 2007. (3) OJ L 121, 17.5.1979, p. 1. (4) OJ L 269, 28.9.2006, p. 1. (5) OJ L 378, 31.12.1986, p. 4. Regulation as last amended by Regulation (EC) No 1/2003 (OJ L 1, 4.1.2003, p. 1).